4,

Case 1:19-cv-11571-IT Document 1-1 Filed 07/18/19 Page 1 of 12

 

COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, ss. SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURT )}G- /b qPA
ALEXANDRA MACASKILL; on

)
behalf of herself and all others )
)
)
)
) me
)
)

similarly situated;
Plaintiffs,

Vv. C.A. No. _

of .

GRAND CIRCLE TRAVEL, INC.; ) A= = of

MARK C. FREVERT, individually; ) RO = Sm

ALAN E, LEWIS, individually; +) ae € OS

Defendants. ) a= b ig

) 2S a3 2s

me Yas)

a ic

3

 

CLASS ACTION COMPLAINT AND JURY DEMAND =

 

Plaintiff Alexandra Macaskill asserts the following class action complaint on behalf of

herself and all other similarly situated individuals against Defendants Grand Circle Travel, Inc.,
Mark C. Frevert, and Alan E. Lewis.
PARTIES
Plaintiff Alexandra Macaskill is an individual residing in Weymouth, MA,

1.
Defendants employed Plaintiff from in or about October 2017 until in or about May 2018 in Boston,

MA.
Defendant Grand Circle Travel, Inc. (“GCT”) is a corporation with a principal office

2.
located at 347 Congress Street, Boston, MA 02210.
Defendant Mark C. Frevert is the President of GCT. Upon information and belief,

3.
Mr. Frevert is a resident of Massachusetts.
Defendant Alan E. Lewis is the Treasurer of GCT. Upon information and belief,

4,
Mr. Lewis is a resident of Massachusetts.
Case 1:19-cv-11571-IT Document 1-1 Filed 07/18/19 Page 2 of 12

JURISDICTION

5. This action arises under Massachusetts General Laws c. 149, §§ 148, 150, c. 151, §§
1A-1B.

6. In compliance with M.G.L. c. 149, § 150, a Non-Payment of Wage and Workplace
Complaint Form was filed for Plaintiff with the Massachusetts Office of the Attorney General
prior to initiating this action.

7. This court has origina! jurisdiction over this matter, as it is a civil action in which
the amount in controversy is more than $25,000.

8. Venue in the Suffolk Superior Court is proper because Plaintiff performed services
for Defendants in Suffolk County, Massachusetts, and one or more Defendants are residents of
Suffolk County, Massachusetts.

FACTS

9, GCT is a travel agency

10. GCT sells travel packages to members of the public.

11. GCT sells travel packages to residents of Massachusetts and other states.

12. During each of the three years preceding the filing date of this action, GCT has
had an annual dollar volume of sales or business done of at least $500,000.

13. GCT employed Plaintiff as an inside sales representative between in or about
October 2017 until in or about May 2018.

14. GCT classified Plaintiff as non-exempt for purposes of receiving overtime
compensation.

15, GCT informed Plaintiff that she was entitled under Massachusetts law to receive an
hourly rate equal to one and one-half times her regular hourly rate for any hours that she worked in

excess of 40 during a workweek.
Case 1:19-cv-11571-IT Document 1-1 Filed 07/18/19 Page 3 of 12

16.  Plaintiff’s base pay was intended to compensate her for 37.5 hours each workweek.

17. 40 or more other inside sales representatives (the “class members”) also received
base pay that was intended to compensate them for 37.5 hours each workweek.

18. GCT paid Plaintiff various forms of incentive pay, such as commissions and
bonuses, to Plaintiff.

19. GCT paid various forms of incentive pay, such as commissions and bonuses, to 40
or more other inside sales representatives.

20. GCT paid Plaintiff various shift differentials.

21. GCT paid vartous shift differentials to 40 or more other inside sales representatives,

22.‘ Durtng the three years preceding the filing date of this action, GCT employed 40 or
more different people an inside sales representative.

23. ‘Plaintiff worked in excess of 40 hours in a week during one or more workweeks.

24. During the three years preceding the filing date of this action, 40 or more different
inside sales representatives worked in excess of 40 hours in a week during one or more workweeks.

25. During any week in which Plaintiff or other inside sales representatives worked in
excess of 40 hours, it was GCT’s uniform practice and policy to pay overtime wages to them at an
hourly rate equal to one and one-half times the regular hourly rate that the company paid them for
non-overtime hours, regardless of whether they had earned or were paid any incentive pay.

26. GCT did not include incentive pay in the regular hourly rate for purposes of
calculating the overtime pay rate.

27. This practice and policy resulted in Plaintiff and the other class members not

receiving all of the overtime wages that they earned.
Case 1:19-cv-11571-IT Document 1-1 Filed 07/18/19 Page 4 of 12

28. | GCT improperly paid overtime wages to Plaintiff and the class members at an
hourly rate equal to one and one-half times the base hourly rate that the company paid them for
non-overtime hours.

29. Instead, GCT was required to pay overtime wages to Plaintiff and the class
members using their regular hourly rate, which is determined by dividing the total remuneration
that Plaintiff and the.class members received in any workweek, including any incentive pay or
shift differentials, by the total number of hours actually worked by them in that workweek for
which such compensation was paid.

30. By paying overtime wages to Plaintiff and the class members using their base hourly
rate that did not account for any incentive pay or shift differentials that they earned during a
workweek in which such compensation was paid, GCT failed to pay Plaintiff and the class members
all of the overtime wages that they were entitled to receive.

CLASS ALLEGATIONS

31. Pursuant to M.G.L. c. 149, § 150, M.G.L. c. 151, §§ 1B and 20, and Mass. R. Civ.
P. 23, Plaintiff brings this action on behalf of herself and a putative class of all individuals whom
GCT employed as an inside sales representative within the relevant limitations period.

32, On information and belief, GCT has subjected Plaintiff and the class members to
uniform policies and practices regarding the services they perform, their compensation, and the
hours that they worked.

| 33. During the past three years, GCT has employed 40 or more class members in
Massachusetts.
34.  Joinder is impracticable in this case due to the size and composition of the class,

and nature of the claims and relief sought, the remedial purpose of the underlying claims, and
Case 1:19-cv-11571-IT Document 1-1 Filed 07/18/19 Page 5 of 12

because individual joinder would be inefficient, uneconomical, and could result in the
deprivation of wage rights to aggrieved employees.

35, There are issues of law and fact common to all class members, because
Defendants’ practices similarly affected all class members. The common questions of law and
fact predominate over any questions affecting individual class members. The predominant
questions of law or fact are clear, precise, well defined, and applicable to Plaintiff as well as
every absent member of the proposed class.

36. The claims of Plaintiff are typical of the claims of all members of the class,
because all members of the class were subject to the same unlawful practices and suffered
similar harms.

37. Plaintiff will fairly and adequately represent the interests of the class because she
does not have a conflict of interest with the class members. The undersigned counsel will fairly
and adequately represent the class members’ interests because they have substantial experience
in this field.

38. | Acclass action is superior in this case for several reasons including, but not limited
to, the following: the case challenges Defendants’ uniform compensation practices and policies;
many workers may be reluctant to bring claims individually for fear of retaliation; some class
members may not have the motivation or resources to bring their claims individually; and it
would be an inefficient use of scarce judicial resources to require each employee affected by the
practices challenged herein to bring his or her own individual claim.

Count I
Massachusetts Wage Act, M.G.L. c. 149, §§ 148, 150

As described above, Defendants violated M.G.L. c. 149, § 148 because it did not pay

Plaintiff and the class members all of the wages they were entitled to receive under 29 U.S.C. §
Case 1:19-cv-11571-IT Document 1-1 Filed 07/18/19 Page 6 of 12

207(e) and 29 C.F.R. §§ 778.108, 778.109. This claim is brought pursuant to M.G.L. c. 149, §
150.
JURY DEMAND
Plaintiff requests a trial by jury on all claims.
WHEREFORE, Plaintiff seeks judgment against Defendants as follows:
1. Certification of this case as a class action pursuant to Mass. R. Civ. P. 23 and
M.G.L. c. 149, § 150. Plaintiff seeks certification of a class that includes all persons who GCT

employed in Massachusetts as an inside sales representative during the relevant limitations

period.
2, All damages to which Plaintiff and the class are entitled under Massachusetts law.
3. Statutory trebling of damages, pursuant to Massachusetts law.
4. Attorney fees, costs, and interest as allowed by law.
5. Such other and further relief as the Court may deem proper and just.

PLAINTIFF ALEXANDRA MACASKILL,
on behalf of herself and all others similarly situated,

By her attorneys,

+e
Brook 8S. Lane, BBO#678742
Brant Casavant, BBO#672614
FAIR WORK, P.C.

192 South Street, Suite 450
Boston, MA 02111

T: 617-607-3260
brook@fairworklaw.com

brant@fairworklaw.com
Dated: May 24, 2019
Case 1:19-cv-11571-IT Document 1-1 Filed 07/18/19 Page 7 of 12

Commonwealth of Massachusetts

TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT

CIVIL DOCKET NO. J4§-4 Coiled

SUFFOLK, $5.

Alexamaca Marasic\, PLAINTIFF(S),

v. Grama Cowrcve

Trowel Wie.) ede cal. , DEFENDANT(S)

SUMMONS

THIS SUMMONS IS DIRECTED TO_ "Mawr, C. EFrevect . (Defendant’s.name)

You are being sued. The Plaintiff(s} named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been

filed in the Suite. 1X Sweerior Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lase'the
opportunity to tell your side of the story. You must respond to this lawsuit In writing even if you expect
to resolve this matter with the Plaintiff. H you need more time ta respond, you may request an
extension of time in writing from the Court. |
How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
capy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this by:
a. Filing your signed original response with the Clerk's Office for Civil Business, Su Ferien oxg Court, S$ Pemberton Squa
Posh Ma 2108 (address), by mail or In person, AND
Delivering or mailing a copy of your. cesponse ta the Pl Plaintiff's Attorney/Plaintiff at the following ~~
address: Bre ke Lawes Fete Wor c, 0.0. 192 seu ST, Suse 450, Bost My OZ vty
What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact{s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer ar you may lose your right to
use them in court. If you have any claims against the Plaintiff {referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer, Otherwise, you may lose your right to sue the Plaintiff about anything related to this
iawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or ina written demand far a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Camplaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Mation
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. [f
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at

www.mass.gav.courts/case-legal-res/rules of court.
Aue copy Stes

 

 

 

  

aly Ghevls Safle Cys

  
Case 1:19-cv-11571-IT Document 1-1 Filed 07/18/19 Page 8 of 12

Legal Assistance. You may, wish to get legal help from a lawyer. If you cannat get legal help, some basic

information for people who represent themselves is available at www.mass.gov/courts/selfheip.
” appearing at the top of this notice is the

Required information on all filings: The “civil docket number
wer or Mation to Dismiss.

case number assigned.to this case arid rust appear on the front of your Ans
- You should refer to yourselfas the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on _, 26

 
 

Mithdel fosept/Donovan
Clerk-Magistrate

Note: The number assigned ta the Complaint by the Clerk-Magistrate at the beginning of the jawsult should be indicated on the

summons before [tis served on the Defendant.

PROOF OF SERVICE OF PROCESS

| hereby certify that on _,70/__, served a copy of this summons,
~ together with a copy of the complaint in this action, on the defendant named.in this.summons,,in the
following manner (See Mass. R. Civ. P. 4 (d}{4-5)}:

 

 

 

 

i)
oa

~ Dated: 5 20-- Signatures

IN OPK AI OL.

 

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

 

 

 
 

 

Case 1:19-cv-11571-IT Document 1-1 Filed 07/18/19

Commonwealth of Massachusetts

SUFFOLK, 5S. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT

CIVIL DOCKET NO. Jaq CYOIGAS

 

Alexamara Macaskint , PLAINTIFE(S),

Vv. Grauck Civeve

WAVEN Waty er GA. , DEFENDANT(S}

SUMMONS

THIS SUMMONS {5 DIRECTED TO Grand C\eve Wave iuc. . {Defendant's name)

You ara being sued. The Plaintiff{s) named above has started a lawsuit agalnst you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
filed in the Su 3 4 Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1. You must respond to this lawsuit in writing within 20 days. If you da not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also fose'the
Opportunity to tell your side of the story. You must respond to this fawsult tn writing even if you expect
to resolve this matter with the Piaintiff.. if yau need more time to respond, you may request an
extension of time in writing from the Court. |
2, Haw ta Respond, To respond to this lawsuit, you must file a written response with the court and mail a
copy te the Plaintiff's Attorney (or the Plaintiff, if unrepresented}. You can do this by: - _
a. Filing your signed original response with the Clerk's Office for Civil Business, auperiey Court, S Pemkerio, Squcy
Boston, ma O72 AOF_ (address), by mail or in person, AND a ,
b. Delivering or raailing a copy of your response to the Plaintiff's. Attorney/Plaintiff at the following
~~ address” Brno Vosae, Gai work Pe. AZ SOM 8h, SUES, Buster PMA Gey
3, What to include in your response, An “Answer” is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s} alleged in each Paragraph of the Complaint.
some defenses, called affirmative defenses, must be stated in your Answer or you may'lose your right to
use them in court. if yau have any claims against the Plaintiff {referred to as counterclaims) that are
based on'the same facts or transaction described in the Complaint, then YOu must include thease claims
In your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must Specifically request a jury trial in your
Answer or ina written demand for a jury trial that you must send to the other side and fife with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient, A Motion
to Dismiss must be based on one of the legal deficiencies or reasons fisted under Mass. R, Civ. P. 12. If
you are tiling a Motion to Disrniss, you must also coinply with the fillng procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at

Www. Mass.gov. courts/case-legal-res/rules of court,
A Map cosy Attest:
l f Ly | | *] gary SMeHE Batted Caniiy

 

  
 

-IT Document 1-1 Filed 07/18/19 Page 10 of 12

 

r. you cannot get legal help, same basic

rts/selfhelp.
¢ this notice Is the

om alawye
is available at wivw.mass.gov/ cou
appearing at the top 0
your Answer oF Motion to Dismiss.

ay wish to get legal help fr
nt themselves
The “civil docket number”
id must appear on the frant of

4, Legal Assistance. Youm
information for people who represe
Required information on all filings:
ed.to this case a
yourself'as the “Defendant.”

Witness Hon, Judith Fabricant, Chief Justice on , 20 :

. a meee
witthaei Josepi¥ Donovan
Clerk-Magistrate

case number assign
You shauld refer ta

    
  

é indicated on the

signed to the Complaint by the Clork-Magistrate at the beginning of the lawsuit shard b

Note: The number 63
a Defendant.

suinmons befae itis seiveg on tt

PROOF OF SERVICE OF PROCESS

Ehereby certify that on. , 20 ‘it served a copy of this summons,
~ together with a copy ofthe complaint in this action, on the defendant named.in this. summons, in the.

following manner (See Mass. R. Civ. P. 4 {d}(4-5)}:

ST

i
pean SI MARULE

pated: 20

N.B. TQ PROCESS SERVER:
NT IN THIS BOX — BOTH

YOU MADE SERVICE ON THE DEFENDA
ON THE DEFENDANT.

PLEASE ENTER THE DATE THAT
THE COPY GF THE SUIMIMONS SERVED

ON THE ORIGINAL SUMMONS AND ON

 

 

 

 

 

ee ete

Pee

 

oe

Wr

os
 

 

Case 1:19-cv-11571-IT- Document 1-1 Filed 07/18/19 Page 11 of 12

Commonwealth of Massachusetts

SUFFOLK, SS, TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO. 198-teVOIG dx

Alerawvewtn Macas') | P LAINTIFF(S},

Ve Gand Cwe ve
Travers Wwacweral. , DEFENDANT{S)

SUMMONS

THIS SUMMONS IS DIRECTED TO_A Venn E. wewss . (Defendant's name}

You are being sued. The Plalntiff{s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been

Hifed in the WUECOE Se 2cerior Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You wilt also lose'the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect

 

to resolve this matter with the Plaintiff. If you need more time ta respand, you may request an
extension of time in writing from the Court. |
How to Respond, To respond to this lawsult, you must file a written response with the court and maila
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented), You can do this by: —_

a. Filing your signed original response with the Clerk's Office for Civil Business, S¢ yaerioc Court, S Pewter teu Sewer

Boston» MA O2\\ {address}, by mail or in person, AND

b, Delivering or mailing a copy of your response to the Plaintiff's Attorney/Piaintiff at the following
a = 192. Sout vt. ) SHV 450, Boswuy, ma SZ -

   

~ address:
What to include in your response. An “Answer”
must state whether you agree ar disagree with the fact(s) alleged in each Paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may tose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on'the same facts or transaction described in the Complaint, then you must inctude those claims
in your Answer. Otherwise, you may fose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must Specifically request a jury trial in your
Answer or ina written demand for a jury trial that you must send to the ather side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R, Civ, P. 12. It
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www. mass.gov.courts/case-legal-res/rules of court.

iS one type of response ta a Complaint. Your Answer

 

A ie fopy fdiasi,
here:
2 i easily Sherk Sofia Comteny

i a

|

 
 

C :19-cv-
ase 1:19-cv-11571-IT Document 1-1 Filed 07/18/19 Page 12 of 12

Legal Assistance. You May, wish to get legal help from a lawyer. If you cannot get legal help, some basic
information for people who represent themselves is available at www.mass.gov/ caurts/selfhelp-

Required information on all filings: The “civi| docket number” appearing at the top af this notice is the

case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.

You shauld refer to yourself'as the “Defendant.”

Yitness Hon, Judith Fabricant, Chief Justice on , 20 :
Mithael tgseply Donovan
Cleark-Magistrate

    
  

Note: The number assigned to the Complaint by the Clerk-Miagistrate at the beginning of the lawsuit should be indicated on the

summons before itis served on the Defendant.

PROOF OF SERVICE OF PROCESS

| hereby certify that on, 20'_, |served a copy of this surmmons,
- together with a copy of the complaint in this action, on the defendant named.in this-summons, in the
follawing manner (See Mass. R. Civ. P. 4 (d}(4-5)):

 

 

 

 

Dated: . 720 Signature:

 

 

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

 

 

 

aXxTe)\

AQe

 
